Case 3:20-cv-04352-BRM-TJB Document 55 Filed 12/31/20 Page 1 of 2 PageID: 1698




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


 JOHN DOE

                       Plaintiff,                       Case No. 3:20-cv-4352 (BRM)(TJB)

                       v.                                            ORDER

 PRINCETON UNIVERSITY

                       Defendant.



          THIS MATTER is opened to this Court by Defendant Princeton University’s

(“Princeton”) Motion to Dismiss (ECF No. 31) Plaintiff John Doe’s (“Plaintiff”) Complaint

(“Complaint”) (ECF No. 1). Plaintiff opposes the Motion. (ECF No. 38.) Having reviewed the

submissions filed in connection with the Motions and having declined to hold oral argument

pursuant to Federal Rule of Civil Procedure 78(b), for the reasons set forth in the accompanying

Opinion and for good cause shown,

          IT IS on this 31st of December 2020,

          ORDERED that Defendant’s Motion to Dismiss (ECF No. 31) is GRANTED; and it is

further

          ORDERED that Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE in its entirety; and it is further

          ORDERED that the parties shall submit a joint proposed redacted version of the Opinion

by January 11, 2021, via email to njdnef_Martinotti@njd.uscourts.gov for review by the Court to

be publicly filed; and it is further
Case 3:20-cv-04352-BRM-TJB Document 55 Filed 12/31/20 Page 2 of 2 PageID: 1699




       ORDERED that Plaintiff is afforded thirty (30 days) to file an amended complaint that

cures the deficiencies as set forth in the Opinion. Failure to file an amended complaint within this

time will result in the entire case being dismissed with prejudice.




                                                             s/ Brian R. Martinotti ___________
                                                             HON. BRIAN R. MARTINOTTI
                                                             UNITED STATES DISTRICT JUDGE
